      Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 1 of 11 PageID# 1



                          UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                NORFOLK DIVISION

SHEILA VOUSOGHIAN,                                    )
on behalf of Plaintiff and all others                 )
similarly situated,                                   )
                                                      )
                       Plaintiff,                     )
                                                      )
               v.                                     )       Case No: 2:20cv382
                                                      )
LIFE PROTECT 24/7, INC.,                              )
and JOHN DOES 1-10,                                   )
                                                      )
                       Defendants.                    )

                               COMPLAINT – CLASS ACTION

                                        INTRODUCTION

       1.      Plaintiff Sheila Vousoghian brings this action against Defendants Life Protect

24/7, Inc. and John Does 1-10 to stop Defendants’ practice of making phone calls to cellular

telephones using an automated telephone dialing system, pre-recorded or artificial voice in

violation of the Telephone Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”), and to obtain

redress for all persons injured by its conduct.

                                    JURISDICTION AND VENUE

       2.      This Court has federal question subject matter jurisdiction under 28 U.S.C.

§§ 1337 (commerce) and 1331, as the action arises under the Telephone Consumer Protection

Act, 47 U.S.C. § 227 et seq., a federal statute. Mims v. Arrow Financial Services, LLC, 132 S.Ct.

740, 751-53 (2012); Brill v. Countrywide Home Loans, Inc., 427 F.3d 446 (7th Cir. 2005).

       3.      The Court has personal jurisdiction over Defendant and venue is proper in this

District because Defendant Life Protect 24/7, Inc. is located in and does business in this District.

                                                  1
       Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 2 of 11 PageID# 2



                                           PARTIES

        4.     Plaintiff Sheila Vousoghian is an individual who resides in Fairfax County,

Virginia.

        5.     Defendant Life Protect 24/7, Inc. is a Virginia corporation. Its registered agent

and address is Mark E. Slaughter, 440 Monticello Avenue #2200, Norfolk, Virginia 23510.

        6.     Defendants John Does 1-10 are other persons responsible for the calls complained

of.

      THE TELEPHONE CONSUMER PROTECTION ACT (“TCPA”), 47 U.S.C. §227

        7.     Congress enacted the TCPA in 1991 in response to a growing number of

consumer complaints regarding telemarketing robocalls.

        8.     Congress enacted the TCPA to prevent real harm. Congress found that

“automated or pre-recorded calls are a nuisance and an invasion of privacy, regardless of

the type of call” and decided that “banning” such calls made without consent was “the only

effective means of protecting telephone consumers from this nuisance and privacy

invasion.” Pub. L. No. 102-243 (Dec. 20, 1991); see also Mims v. Arrow Fin. Servs., LLC, 132 S.

Ct. 740, 744 (2012) (“The Act bans certain practices invasive of privacy”).

        9.     Consumer complaints about this conduct have only increased since then. “If

robocalls were a disease, they would be an epidemic.” Rage Against Robocalls, Consumer

Reports (July 28, 2015). “Robocalls” are the #1 consumer complaint in America today.

        10.    The Federal Trade Commission (FTC) and Federal Communications

Commission (FCC) regularly cite “unwanted and illegal robocalls” as their number-one

complaint category. The FTC received more than 1.9 million complaints filed in the first


                                                2
      Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 3 of 11 PageID# 3



five months of 2017 and about 5.3 million in 2016. The FCC has stated that it gets more

than 200,000 complaints about unwanted telemarketing calls each year. These complaints

are on top of the complaints each state AG’s office receives and also does not include the

millions of unreported calls.

       11.      In an effort to curb these unwanted calls, the TCPA regulates, inter

alia, the use of automated telephone equipment (a/k/a “autodialers” or “robodialers”) to

make calls to any cellular telephone number. Specifically, the plain language of section

227(b)(1)(A)(iii) prohibits the use of autodialers to make any call to a wireless number in the

absence of an emergency or the prior express consent of the called party.

       12.     In 2012, the FCC prohibited “any telephone call that includes or introduced an

advertisement or constitutes telemarketing, using an automatic telephone dialing system or an

artificial or prerecorded voice, to any [cellular telephone number], other than a call made with

the prior express written consent of the called party[.]” 47 C.F.R. § 64.1200(a)(2). This prior

express written consent requirement became effective on October 16, 2013.

                    FACTS RELATED TO PLAINTIFF VOUSOGHIAN

       13.     Plaintiff Sheila Vousoghian is a non-subscriber customary and authorized user of

cellular telephone number XXX-XXX-0869, included on her mother’s account.

       14.     Plaintiff Sheila Vousoghian pays the cell phone bills for her cell phone usage.

       15.     The number is a residential number, used primarily for nonbusiness purposes.

       16.     Life Protect 24/7, Inc. or an agent(s) on their behalf, operates a call




                                                 3
      Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 4 of 11 PageID# 4



center, where automated equipment is used to place large numbers of telemarketing calls. The

equipment has the present capacity to store or produce telephone numbers to be called, using a

random or sequential number generator; and to dial such numbers.

       17.     On January 23, 2020, Plaintiff Vousoghian received a pre-recorded voice call

from 800-550-4863. Plaintiff answered the call. A robotic voice greeted Plaintiff and asked if

anyone in the household is 50 or 55 years or older. The call was then disconnected.

       18.     On January 23, 2020, Plaintiff Vousoghian received a pre-recorded voice call

from 800-950-5051. Plaintiff answered the call. A robotic voice greeted Plaintiff and asked if

anyone in the household is 50 or 55 years or older. Plaintiff terminated the call.

       19.     Later on April 5, 2020, Plaintiff determined to figure out the party responsible for

these calls called 800-550-4863 and was greeted with the same robotic message she had

previously heard. She pressed 1 in response to the question of whether anyone in the household

is over 50 or 55 years old and was told she was eligible to receive a free medical device.

Plaintiff was then transferred to a live person named Octavia who identified herself as from Life

Protect in Virginia and provided the website, www.lifeprotect247.com.

       20.     Plaintiff may have received other unsolicited, automated pre-recorded or artificial

voice telemarketing calls placed by or on behalf of Life Protect 24/7, Inc.

       21.     Plaintiff has not consented to the receipt of any calls from Defendants.

       22.     Plaintiff has not provided her cell phone number to Defendants.

       23.     By calling Plaintiff, Defendants caused Plaintiff and the putative class

members actual harm, including the aggravation and nuisance that necessarily accompanies the

receipt of unsolicited and harassing telephone calls, consumption of electricity in cost per-


                                                 4
        Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 5 of 11 PageID# 5



kilowatt required to recharge the cell phones, consumption of money or purchased blocks of

calls, and wear and tear on telephone equipment. The calls took time to receive and Plaintiff’s

statutory right of privacy was invaded.

        24.    The FCC has also recognized that wireless customers are charged for incoming

calls whether they pay in advance or after the minutes are used. In re Rules and Regulations

Implementing the Telephone Consumer Protection Act of 1991, CG Docket No. 02-278, Report

and Order, 18 FCC Rcd. 14014, 14115 (¶165) (2003).

        25.    Defendant Life Protect 24/7, Inc. is responsible for making or causing

the making of unsolicited, automated pre-recorded or artificial voice telemarketing calls. On

information and belief, the purpose of the calls is to solicit persons to buy Defendants’ medical

alert monitoring system and service.

        26.    Defendant Life Protect, 24/7, Inc. as the entity whose products or services were

advertised, derived economic benefit from the phone calls.

        27.    On information and belief, the unsolicited, automated pre-recorded or artificial

voice telemarketing calls were made as part of a mass broadcasting of automated, unsolicited

telemarketing phone calls.

        28.    On information and belief, Defendants have made unsolicited, automated

pre-recorded or artificial voice telemarketing calls to cellular phones of numerous persons.

        29.    There is no reasonable means for Plaintiff or other recipients of Defendants’

unsolicited, automated pre-recorded or artificial voice telemarketing calls to avoid receiving

them.

        30.    The TCPA was enacted to protect consumers from unsolicited phone calls


                                                 5
      Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 6 of 11 PageID# 6



exactly like those alleged in this case.

       31.     The calls were made to consumers who never requested to receive them, never

engaged in any interaction with Defendants and are made on a repeat basis without consent.

       32.     Defendants either negligently or willfully violated the rights of Plaintiff and

other recipients in placing the calls or arranging for the calls to be made.

                                  APPLICABLE LAW – TCPA

       33.     The TCPA provides at 47 U.S.C. § 227(b):

       § 227. Restrictions on use of telephone equipment

               . . . (b) Restrictions on use of automated telephone equipment.

                 (1) Prohibitions. It shall be unlawful for any person within the United
               States, or any person outside the United States if the recipient is within the
               United States–

                       (A) to make any call (other than a call made for emergency purposes
                       or made with the prior express consent of the called party) using any
                       automatic telephone dialing system or an artificial or prerecorded
                       voice–

                               (iii) to any telephone number assigned to a paging service,

                               cellular telephone service, specialized mobile radio service, or

                               other radio common carrier service, or any service for which

                               the called party is charged for the call; . . .

       34.     The TCPA, 47 U.S.C. § 227(b)(3) further provides:

       Private right of action.

               A person or entity may, if otherwise permitted by the laws or rules of court
               of a State, bring in an appropriate court of that State–

                       (A) an action based on a violation of this subsection or the regulations
                       prescribed under this subsection to enjoin such violation,

                                                  6
      Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 7 of 11 PageID# 7




                       (B) an action to recover for actual monetary loss from such a
                       violation, or to receive $500 in damages for each such violation,
                       whichever is greater, or

                       (C) both such actions.

               If the Court finds that the defendant willfully or knowingly violated this
               subsection or the regulations prescribed under this subsection, the court
               may, in its discretion, increase the amount of the award to an amount equal
               to not more than 3 times the amount available under the subparagraph (B) of
               this paragraph.

       35.     Defendants and/or their agents violated the TCPA by using equipment that placed

automated pre-recorded or artificial voice calls to Plaintiff and other members of the putative

class’ cell phones.

       36.     Defendants made unsolicited automated pre-recorded or artificial voice

telemarketing calls to cellular telephone numbers belonging to Plaintiff and other members of the

class without their prior express consent.

       37.     By making unsolicited pre-recorded or artificial voice telemarketing calls to

Plaintiff and the class members, using an automated dialing system and without prior express

consent, Defendants violated 47 U.S.C. §227(b)(1)(A)(iii).

       38.     Plaintiff and the class members are entitled to statutory damages.

       39.     Plaintiff and the putative class members suffered actual damages in the form of

monies paid to receive the unsolicited robocalls and her statutory right of privacy was invaded.

       40.     Defendants violated the TCPA even if their actions were only negligent.

       41.     Defendants should be enjoined from committing similar violations in the future.




                                                 7
       Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 8 of 11 PageID# 8



                                     CLASS ALLEGATIONS

        42.     Pursuant to Fed. R. Civ. P. 23(a) and (b)(3), Plaintiff Vousoghian brings suit on

behalf of the following class consisting of: (a) all persons who, on or after a date four years prior

to the filing of this action (28 U.S.C. § 1658), (b) received a telephone call made by or on behalf

of Defendant Life Protect 24/7, Inc. (c) placed using an automated dialer, pre-recorded or

artificial voice.

        43.     The exact number of class members is unknown and not available to Plaintiff at

this time, but it is clear that individual joinder is impracticable. Plaintiff alleges on information

and belief, that there are hundreds of class members. Class members can be identified through

Defendants’ and/or their agents’ records.

        44.     Plaintiff’s claims are typical of the claims of other members of the class, in that

Plaintiff and the class members sustained damages arising out of Defendants’ uniform wrongful

conduct, including the making of unsolicited telephone calls.

        45.     Plaintiff will fairly and adequately represent and protect the interests of the class,

and has retained counsel competent and experienced in complex class actions. Plaintiff has no

interests antagonistic to those of the class members, and Defendants have no defenses unique to

Plaintiff.

        46.     There are questions of law and fact common to the claims of Plaintiff and the

class members, and those questions predominate over any questions that may affect individual

members of the class. These include:

        a.      Whether the equipment Defendants used to place the calls in question was an

                automatic telephone dialing system as defined by the TCPA;


                                                   8
      Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 9 of 11 PageID# 9



       b.      Whether Defendants systematically made automated calls to persons without prior

               express consent to receive such telephone calls;

       c.      Whether Defendants systematically made telemarketing telephone calls to persons

               using a pre-recorded message or artificial voice;

       d.      Whether Defendants violated the TCPA;

       e.      Whether class members are entitled to damages, including treble damages based

               on the willfulness of Defendants’ conduct.

       47.     Class proceedings are also superior to all other available methods for the fair and

efficient adjudication of this controversy because joinder of all parties is impracticable. The

damages suffered by the individual members of the class will likely be relatively small,

especially given the burden and expense of individual prosecution of the complex litigation

necessitated by Defendants’ actions. Thus, it would be virtually impossible for the individual

members of the class to obtain effective relief from Defendants’ misconduct. Even if members of

the Class could sustain such individual litigation, it would still not be preferable to a class action,

because individual litigation would increase the delay and expense to all parties. By contrast, a

class action presents far fewer management difficulties and provides the benefits of single

adjudication, economy of scale, and comprehensive supervision by a single Court. Economies of

time, effort and expense will be fostered and uniformity of decisions ensured.

       52.     Management of this class action is likely to present significantly fewer difficulties

than those presented in many class actions, e.g., for securities fraud,

       WHEREFORE, the Court should enter judgment in favor of Plaintiff and the class

members and against Defendants for:


                                                   9
     Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 10 of 11 PageID# 10



                          a.   Statutory damages, 47 U.S.C. § 227(b)(3);

                          b.   Actual damages;

                          c.   An injunction restraining the conduct complained of;

                          d.   Costs of suit;

                          e.   Such other or further relief as the Court deems just and proper.

TRIAL BY JURY IS DEMANDED.

                                                /s / Christopher Colt North
                                                Christopher Colt North

Christopher Colt North
VSB# 16955
The Consumer & Employee Rights Law Firm, P.C.
5629George Washington Memorial Highway, Suite D
Yorktown, VA 23692
Phone: (757) 873-1010
Fax: (757) 873-8375
Email: cnorthlaw@aol.com

Pro Hac Vice To Be Submitted
Daniel A. Edelman
Cathleen M. Combs
Heather Kolbus
EDELMAN, COMBS, LATTURNER & GOODWIN, LLC
20 S. Clark Street, Suite 1500
Chicago, IL 60603
(312) 739-4200

Attorneys for Plaintiff




                                                  10
     Case 2:20-cv-00382 Document 1 Filed 07/22/20 Page 11 of 11 PageID# 11



                          DOCUMENT PRESERVATION DEMAND

        Plaintiff hereby demands that Defendants take affirmative steps to preserve all recordings,
data, documents, and all other tangible things that relate to Plaintiff, the events described herein,
any third party associated with any telephone call, campaign, account, sale or file associated with
Plaintiff. These materials are likely very relevant to the litigation of this claim. If Defendants are
aware of any third party that has possession, custody, or control of any such materials, Plaintiff
demands that Defendants request that such third party also take steps to preserve the materials.
This demand shall not narrow the scope of any independent document preservation duties of the
Defendants.


                                               /s / Christopher Colt North
                                               Christopher Colt North




                                                 11
